Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William A. Hawkins appeals the district court’s order dismissing, pursuant to Fed. R.Civ.P. 12(b)(6), his civil action asserting claims under the federal Fair Debt Collection Practices Act as well as the Maryland Consumer Debt Collection Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hawkins v. Citicorp Credit Services, Inc., 665 F.Supp.2d 518 (D.Md.2009) & (entered Oct. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.